DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,560,337 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of the Co-Pending Application
Regarding claim 1: A method, comprising: receiving, by a software-defined network (SDN) controller, first information, wherein the first information comprises a first correspondence between information about a virtual machine (VM) and information about a server running the VM; receiving, by the SDN controller, second information, wherein the second information comprises a second correspondence between information about a network device connected to the server and the information about the server; and obtaining, by the SDN controller, a third correspondence between the information about the VM and the information about the network device, according to the first information and the second information.
Regarding claim 1: A method, comprising: receiving, by a software-defined network (SDN) 
controller, virtual network information sent by a cloud computing platform, 
wherein the virtual network information comprises a correspondence between 
information about a virtual machine (VM) and information about a server running 
the VM, wherein the information about the VM comprises a VM address;  
receiving, by the SDN controller, physical network information, wherein the 
physical network information comprises a correspondence between information 
about a top-of-rack (TOR) switch coupled with the server and the information 
about the server, wherein the information about the TOR switch comprises an 
identity associated with the TOR switch;  and determining, by the SDN 
controller, a correspondence between the VM address and the identity associated 
with the TOR switch, according to the virtual network information and the 
physical network information.


As can be seen from the table above, the claims of the instant application are substantially taught in the patented claims, such that, the allowance of the claims of the instant application would unjustifiably time-wise extend the patent rights of the claimed subject matter. Therefore, the double patenting claim is proper.
	Claim 8, which is also independent is a substantial duplicate of claim 1 covering similar subject matter and is rejected for the same reasons as given for claim 1 above. 
	Claims 2-7 and 9-11 are rejected for their dependency on claim 1 and for failing to cure the deficiencies therein. 

Claims of the Instant Application
Claims of the Instant Application
Regarding claim 12: A network device, comprising: a processor; and a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to: receive a Link Layer Discovery Protocol (LLDP) packet sent by a server, wherein the LLDP packet carries information about the server; encapsulate, based on information about the network device, the LLDP packet as an OpenFlow message; and send the OpenFlow message to a software-defined network (SDN) controller.
Regarding claim 11: A top-of-rack (TOR) switch, comprising: a processor;  and a 
non-transitory computer readable storage medium storing a program for execution 
by the processor, the program including instructions to: receive a Link Layer 
Discovery Protocol (LLDP) packet sent by a server, wherein the LLDP packet 
carries information about the server;  encapsulate the LLDP packet as an 
OpenFlow protocol standard Packet-In message by adding information about the 
TOR switch to the LLDP packet that carries the information about the server, 
wherein the information about the TOR switch comprises an identity associated 

network (SDN) controller.


	As stated above with regard to claim 1, the subject matter of claim 12 is taught in claim 11 of the Patent, and thus, the Double Patenting rejection is required. 

Claims of the Instant Application
Claims of the Patent
Regarding claim 15: A network device, comprising: a processor; and a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to: receive a Link Layer Discovery Protocol (LLDP) packet sent by a server, wherein the LLDP packet carries information about the server; encapsulate, based on information about the network device, the LLDP packet as an OpenFlow message; and 
Regarding claim 14: A top-of-rack (TOR) switch, comprising: a processor;  and a 
non-transitory computer readable storage medium storing a program for execution 
by the processor, the program including instructions to: receive a Link Layer 
Discovery Protocol (LLDP) packet sent by a server, wherein the LLDP packet 

OpenFlow protocol standard Packet-In message by adding information about the 
TOR switch to the LLDP packet that carries the information about the server, 
wherein the information about the TOR switch comprises an identity associated 
with the TOR switch;  and send the Packet-In message to a software-defined 
network (SDN) controller.


As stated above with regard to claim 1, the subject matter of claim 15 is taught in claim 14 of the Patent, and thus, the Double Patenting rejection is required.
Claims of the Instant Application
Claims of the Patent
Regarding claim 17: A device, comprising: a processor; and a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to: send first information to a cloud computing platform, wherein the first information comprises a correspondence between information about a virtual machine (VM) running on a device and information about the device; and send a Link Layer Discovery Protocol (LLDP) packet to a network device , wherein the LLDP packet carries the information about the device.
Regarding claim 16: A server, comprising: a processor;  and a non-transitory computer 
readable storage medium storing a program for execution by the processor, the 
program including instructions to: send virtual network information to a cloud 
computing platform, wherein the virtual network information comprises a 
correspondence between information about a virtual machine (VM) running on the 
server and information about the server, wherein the information about the VM 
comprises a VM address;  and send a Link Layer Discovery Protocol (LLDP) packet 

about the server.


	As stated above with regard to claim 1, the subject matter of claim 15 is taught in claim 14 of the Patent, and thus, the Double Patenting rejection is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because, claim 1 recites, in part, “information about a server running the VM;
receiving, by the SDN controller, second information, wherein the second information comprises a second correspondence between information about a network device connected to the server and the information about the server”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0358231 A1) in view of Lumezanu et al. (US 2014/0064066 A1).
Regarding claim 12, Zhang discloses a top-of-rack (TOR) switch (par.[0024] which discloses a TOR switch, fig.2), comprising:
a processor (fig.2 which shows a physical switch which would have a processor); and
a non-transitory computer readable storage medium storing a program for execution by the processor (Fig.2 which discloses a physical switch, which is configured to send information to a SDN controller transmitted from the VEPA switch configured in the device which would comprise some application to control the hardware to perform the transmission method), the program including instructions to:
receive a packet sent by a server (fig.5 and par.[0042 – 0043] which discloses the VEPA switch transmitting a message to a TOR switch for further transmission to a SDN controller), wherein packet carries information about the server (par.[0042 – 0043 and 0047]);
encapsulate the packet as an OpenFlow protocol standard Packet-In message based on information about the network device (par.[0012] which recites, in part, “According to an example, the SDN controller supports the OpenFlow protocol and is connected to the VEPA switch through the OpenFlow protocol. As discussed in greater detail herein, through interaction with the SDN controller, the VEPA switch may obtain flow table entries for forwarding messages in a relatively simple and flexible manner”), 
send the Packet-In message to a software-defined network (SDN) controller (par.[0011] which discloses the transmission of the message to the SDN controller).
	While the disclosure of Zhang substantially discloses the claimed invention, it does not disclose the Link Layer Discover Protocol (LLDP) packet.
	In an analogous art, Lumezanu discloses the link layer discovery protocol packets (par.[0028] which discloses transmitting LLDP packets and examining OpenFlow Rules).
	It would have been obvious to one of ordinary skill in the art during the time of the filing of the instant application to apply the topology discovery as discussed in Lumezanu with the hardware discussed in Zhang. The motivation/suggestion would have been to dynamically update a topology and flow table without user intervention (Lumezanu: par.[0005]). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (US 2013/0322443 A1), in view of Zhang et al. (US 2015/0358231 A1).
Regarding claim 15, Dunbar discloses a cloud computing platform (par.[0053] and fig.6 which discloses a multicast controller-610), comprising:
a processor (fig.24 which discloses a processor);
a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to:

While the disclosure of Dunbar substantially discloses the claimed invention, it does not disclose and sending the virtual network information to a software-defined network (SDN) controller.
In an analogous art, Zhang discloses sending the virtual network information to a software-defined network (SDN) controller (par.[0011] which recites, in part, “the VEPA switch may forward the message to a software defined networking (SDN) controller through a SDN protocol”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the message forwarding system as discussed in Dunbar, with the methods as discussed in Zhang. The motivation/suggestion would have been to dynamically update SDN flow tables.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lublin (US 2014/0115175 A1) in view of Lumezanu as applied to claim 12.
Regarding claim 17, Lublin discloses a device, comprising:
a processor; and

send first information to a cloud computing platform, wherein the first information comprises a correspondence between information about a virtual machine running on a device and information about the device.
While Lublin discloses the server, Lublin does not disclose sending a Link Layer Discovery Protocol (LLDP) packet to a network device, wherein the LLDP packet carries the information about the device.
In analogous art, Lumezanu discloses sending a Link Layer Discovery Protocol (LLDP) packet to a network device, wherein the LLDP packet carries the information about the device (par.[0028 – 0029]).
It would have been obvious to one of ordinary skill in the art during the time of the filing of the instant application to apply the topology discovery as discussed in Lumezanu with the hardware discussed in Zhang. The motivation/suggestion would have been to dynamically update a topology and flow table without user intervention (Lumezanu: par.[0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411